DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
	This communication is in response to the amendments and remarks filed on April 23rd 2021. Claims 1-18 have been amended.  Claims 1-20 are currently pending and have been examined.	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/21 and 04/25/21 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.






Response to Arguments
With respect to the rejection made under 35 U.S.C. 112, the Applicant’s arguments have been fully considered and in combination with the amendments provided to the claims, the rejection is no longer appropriate. 

With respect to the rejection made under 35 U.S.C. 101, the Applicant’s arguments have been fully considered but are not persuasive. As such the Examiner maintains the rejection for at least the rationale noted below:
	The Applicant states on Page 13 that, “It is respectfully submitted that the claims do not recite matter that falls within one of the enumerated groupings of abstract ideas set forth in the Revised Patent Subject Matter Eligibility Guidance effective January 7, 2019. Specifically, the claims do not per se recite mathematical concepts, methods of organizing human activity, or mental processes.” The Examiner respectfully disagrees as the current claims recite the abstract idea of obtaining information regarding these assets, and performing sales facilitation techniques based on the collected information, as noted in the rejection below. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are described in the 2019 PEG as, “limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”. The 2019 PEG also states, “ ‘commercial interactions’ or ‘legal interactions’ include subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations.” The abstract idea 
Applicant additionally states on Page 13 that, “the claims are directed to a practical application. More specifically, the claims are generally directed to the practical application of performing a sales facilitation operation via a sales facilitation architecture.” The Examiner respectfully disagrees. The current claim set recites additional elements, however the additional elements recited, as seen in the rejection below, merely includes instructions to implement an abstract idea on a computer (or merely uses a computer as a tool to perform an abstract idea). Additionally the current claims do not integrate the judicial exception into a practical application, as described in the October 2019 Update, “(i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.” The current claim set does not meet any of these evaluations set forth above. 
With respect to the rejection made under 35 U.S.C 102, the Applicant’s arguments have been fully considered but are not persuasive. As such the Examiner maintains the rejection for at least the rationale noted below:
	Applicant states on Page 13 that, “when discussing the element of obtaining information regarding each of the plurality of assets within the complex asset environment, the information regarding each of the plurality of assets comprising information from a plurality of data sources, the examiner cites to Marr.” The Applicant also states (regarding Marr), “discloses items of inventory may reside in a data center where an inventory integration system may detect issues associated with items of inventory where the issues may be escalated to various levels of the data center infrastructure, however it is respectfully submitted that plurality of data sources as disclosed and claimed are patentably distinct from the data center components disclosed by Marr.” Applicant also states, “Marr does not disclose the plurality of data sources comprising an asset configuration data source, a customer relationship management data source, and a sales facilitation data source.” The Examiner respectfully disagrees. Marr discusses in Column 3 Lines 10-18 that the data store may be representative of a plurality of data stores, where in Column 3 Lines 59-67 Marr describes the data stored in the data store includes data associated with one or more inventory items, orders, vendors and potentially other data. Marr provides a system with a number of data stores, which monitor and track inventory items from disparate locations such as multiple data centers, where the data stores store the information regarding various information regarding the inventory items (assets). The broadest reasonable interpretation of the aforementioned limitation, is the plurality of data 

Claim Objections
Claims 2,8, and 14 are objected to because of the following informalities:  “the administrator component being implement to manage the sales facilitation architecture” as well as, “predict a next stage of a sales cycle and provide insight into a probably outcome of the next stage of the sales cycle.” Appropriate correction is required.
Claims 5,11, and 17 are also objected to because of the following informalities: “the predictive analytics 11component being implemented to process results of operations performed by ancillary services to provide predictions for facilitation a sale of assets.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 1-6 are directed to a method, which is a process; Claims 7-12 are directed to a system; Claims 13-20 are directed to a non-transitory medium, which is an article of manufacturer. Therefore claims 1-20 are directed to one of the four statutory categories of invention. As such, the claims are directed to statutory subject matter under Step 1 of the 2019 PEG flowchart; however, claims 1-20 are directed to a judicial exception (i.e. an abstract idea). Accordingly, the claims will be further analyzed under step 2 of the 2019 PEG framework:
            Under step 2A of the 2019 PEG framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea (Step 2A prong 1) and fail to integrate the abstract idea into a practical application (Step 2A prong 2).
The claimed invention recites the abstract idea of identifying assets, obtaining information regarding these assets, and performing sales facilitation techniques based bolded limitations:
A system comprising:  2a processor;  
3a data bus coupled to the processor; 
and  4a non-transitory, computer-readable storage medium embodying computer program 5code for performing a sales facilitation operation, the non-transitory, 6computer-readable storage medium being coupled to the data bus, the 7computer program code interacting with a plurality of computer operations 8and comprising instructions executable by the processor and configured for:  
9identifying a plurality of assets within a complex asset environment , the complex asset environment comprising a collection of interrelated assets implemented to work in combination with one another for a particular purpose, the interrelated assets comprising tangible assets and intangible assets;  
10obtaining information regarding each of the plurality of assets within the 11complex asset environment, the information regarding each of the 12plurality of assets comprising information from a plurality of data 13sources , the plurality of data sources comprising an asset configuration data source, a customer relationship management data source and a sales facilitation data source;
 and,  14performing the sales facilitation operation using the information regarding 15each of the plurality of assets within the complex asset environment, -45-Attorney Docket No.: DC-115505.01 the sales facilitation operation being performed via a sales facilitation 17architecture.

Certain methods of organizing human activity
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 7 recites the abstract idea of obtaining information regarding these assets, and performing sales facilitation techniques based on the collected information, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 7 is a certain method of organizing human activity because obtaining information regarding these assets, and performing sales facilitation techniques based on the collected information is a sales activity or behavior. Thus, representative claim 7 recites an abstract idea. 
Under Step 2A (prong 2), the Examiner acknowledges that representative claim 7 does recite additional elements (as listed in bold below).
A system comprising:  2a processor;  
3a data bus coupled to the processor; 
and  4a non-transitory, computer-readable storage medium embodying computer program 5code for performing a sales facilitation operation, the non-transitory, 6computer-readable storage medium being coupled to the data bus, the 7computer program code interacting with a plurality of computer operations 8and comprising instructions executable by the processor and configured for:  
9identifying a plurality of assets within a complex asset environment, the complex asset environment comprising a collection of interrelated assets implemented to work in combination with one another for a particular purpose, the interrelated assets comprising tangible assets and intangible assets;  
10obtaining information regarding each of the plurality of assets within the 11complex asset environment, the information regarding each of the 12plurality of assets comprising information from a plurality of data 13sources, the plurality of data sources comprising an asset configuration data source, a customer relationship management data source and a sales facilitation data source;
 and,  14performing the sales facilitation operation using the information regarding 15each of the plurality of assets within the complex asset environment, -45-Attorney Docket No.: DC-115505.01 the sales facilitation operation being performed via a sales facilitation 17architecture.
Taken individually or as a whole, representative claim 7 does not integrate the recited judicial exception into a practical application of the exception. This is because claim 7 merely includes instructions to implement an abstract idea on a computer (or merely uses a computer as a tool to perform an abstract idea). The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention, per example [0126]-
Secondly, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 7 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 
Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 7 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).
As such, representative claim 7 is ineligible. 
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1 and 13 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The dependent claims 2-6, 8-12, and 14-20 do not aid in the eligibility of independent claim 1,7, and 13 respectively. For example, claims 2-6,8-12, and 14-20 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,886,677 B1 Michael David Marr, from now on this will be referred to as Marr.

As per claim 1, Marr teaches a computer-implementable method for performing a sales facilitation operation, comprising: identifying a plurality of assets within a complex asset environment, the complex asset environment comprising a collection of interrelated assets implemented to work in combination with one another for a particular purpose, the interrelated assets comprising tangible assets and intangible assets; (Marr: at least in Column 2 Lines 7-30 (See where a hierarchy of items may reside in a data center, the contents of the data center (understood to be a plurality of assets) may be monitored by an inventory integration system in one or more client devices, the system many monitor one or more data centers and the contents of the data centers (understood to be a complex asset environment). Where the items may reside in various locations, such as multiple server racks (tangible assets), Column 3 Lines 19-29 (See where the inventory integration system is executed to monitor, maintain, track and 
obtaining information regarding each of the plurality of assets within the complex asset environment, the information regarding each of the plurality of assets comprising information from a plurality of data sources, (Marr: at least in Column 2 Lines 28-48 (See where items of inventory may reside in a data center, such as a power distribution unit, computer room air conditioning unit, as well as individual components which may reside in a data center, where the inventory integration system may be able to detect issues associated with items of inventory, where issues may be escalated by the system to various levels of the data center infrastructure. ), See also Column 3 Lines 30-52 & Column 5 Lines 29-37) the plurality of data sources comprising an asset configuration data source, a customer relationship management data source and a sales facilitation data source;  (Marr: at least in Column 3 Lines 10-18 (See where various data is accessible to the computing environment, the data store may be representative of a plurality of data stores) Column 3 Lines 59-67 (See where the data stored in the data store includes data associated with one or more inventory items, data centers, orders, and vendors)
Note: The current understanding of the plurality of data sources, are any number of data stores that are capable of storing or being used for the above functions, such as asset configuration, customer relationship management, and sales facilitation.
and, performing the sales facilitation operation using the information regarding each of the plurality of assets within the complex asset environment, the sales facilitation operation being performed via a sales facilitation architecture. (Marr: at least in Column 3 Lines 53-58 (See where the inventory integration system may generate one or more interfaces to facilitate the purchase of new inventory items), Column 5 Lines 9-28 (See where the system may generate one or more remedial actions or solutions, such actions may include replacing an item, to replace an item the system may recommend to order a new item from one or more vendors.)

As per claim 2, Marr teaches wherein: the sales facilitation architecture comprises a sales facilitation engine, the sales facilitation engine comprising at least one of a financial calculation component, an analytics component, an administrator component, a user interface controller component, a reporting component, a proposal generation component, a prediction generation component and a machine learning engine, the financial calculation component being implemented to perform a financial calculation associated with a proposed sale of assets, the analytics component being implemented to analyze results of the financial calculation and make a sales facilitation recommendation, the administrator component being implement to manage the sales facilitation architecture, the user interface controller component being implemented to generate graphical representations of outputs of the sales facilitation architecture, the reporting component being implemented to report metrics associated with use of the sales facilitation architecture, the proposal generation component being implemented to generate sales collateral, prediction 2generation component being implemented to predict a next stage of a sales cycle and provide insight into a probably outcome of the next stage of the sales cycle, the machine learning component being implemented to learn from outcomes resulting from use of the sales facilitation architecture. (Marr: at least in Column 6 Lines 30-50 (See where an estimated health state may be generated as  a statistic of the data center, the estimated health state may correspond to a percentile or pictorial representation in order to show an estimated health of an inventory item. (understood to be the reporting component being implemented to report metrics associated with use of the sales facilitation architecture)  Also see  Column 6 Lines 8-11 (See the user interface) and Column 7 Lines 16-29 (See the user interface rendered by the inventory integration system on a client, may facilitate a manual ordering process by generating a user interface, where a list of available inventory items may be suggested along with the locations of the inventory items while a user is conducting an order.) , Column 11 Lines 13-17 & Lines 29-32 showcase how the system may have several components stored in the memory and executable by software, as well as a number of software components stored in the memory and executable by the processor) Also see Column 5 lines 38-45 & Column 12 Lines 33-40) 

As per claim 3, Marr teaches wherein: the sales facilitation architecture comprises an input services module, the input services module comprising at least one of an asset types component, an asset quantities component, a support information component, a use types component, an optimization types component, and a cost factors component, the asset types component being implemented to provide data associated with types of assets used in the complex asset environment, the asset quantities component being implemented to provide data associated with a number of assets used in the complex asset environment, the support information component being implemented to provide support entitlements for individual assets in the complex asset environment, the use types component being implemented to provide information associated with how a particular asset may be used in the complex asset environment, the organization types component being implemented to provide information associated with how the particular asset may be optimized in a complex asset environment, the cost factors component being implemented to provide information associated with a cost factor of the particular asset in the complex asset environment. (Marr: at least in Column 3 Lines 53-67 (See where the inventory integration system may generate one or more user interfaces to facilitate the movement of items among data centers, purchase new items, showing health states, availability and usage at the data centers), Column 4 Lines 1-19 (See where data relating to an inventory item may further include states, dependencies, lifespans, health states, and other information associated with one or more inventory items. (understood to be data associated with types of assets used in the complex environment, information associated with how a particular asset may be used.), Column 11 Lines 13-17 & Lines 29-32 showcase how the system may have several components stored in the memory and executable by software, as well as a number of software components stored in the memory and executable by the processor), Also see Column 12 Lines 33-40 and Figures 3 & 4 for examples of the user interface.)
As per claim 4, Marr teaches wherein: the sales facilitation architecture comprises an access module, the access module comprising at least one of an authentication component, a session authorization component, an access management component, and a localization component the authentication component being implemented to perform an authentication operation, the session authorization component being implemented to perform a session authorization operation, the access management component being implemented to provide a frame for 3ensuring access to sales facilitation resources, the localization component being implemented to adapt interactions with the sales facilitation architecture to accommodate locale-specific requirements. (Marr: at least in Column 5 Lines 60-67 (See where external sources may interact with the inventory integration system, the system may authenticate and validate the requests prior to fulfilling the requests (understood to be a component performing an authentication operation), Column 6 Lines 1-11 (See where the integration system may update lists of vendors, vendor diversification requirements, and generate a series of user interfaces (understood to be a component adapting interactions with the sales facilitation architecture to accommodate locale-specific requirements.), Also see Column 8 Lines 20-40), Column 11 Lines 13-17 & Lines 29-32 showcase how the system may have several components stored in the memory and executable by software, as well as a number of software components stored in the memory and executable by the processor), Also see Column 12 Lines 33-40)

As per claim 5, Marr teaches wherein: the sales facilitation architecture comprises an ancillary services module, the ancillary services module comprising at least one of an application program interface (API) orchestration component, a warranty component, an asset utilization component, a digital marketing component, a customer relationship manager (CRM) component, a customer mapping component, a data analytics component, a business intelligence component, and a predictive analytics component, the API orchestration component being implemented to coordinate access to services via API calls, the warranty component being implemented to provide warranty information associated with a particular asset for use in the complex asset environment, the asset utilization component being implemented to provide information related to utilization of assets in the complex asset environment, the digital marketing component being implemented to provide information associated with performance of a digital marketing operation, the CRM component being implemented to provide information associated with performance of CRM operations, the customer mapping component being implemented to provide information associated with customer journey mapping operations, the data analytics component being implemented to provide information associated with performing an analysis of a history of a customer utilizing certain assets in the complex asset environment, the business intelligence component being implemented to provide information associated with performance of business intelligence operations, the predictive analytics component being implemented to process results of operations performed by ancillary services to provide predictions for facilitation a sale of assets. (Marr: at least in Column 8 Lines 4-39 (See where the dependencies associated with each inventory item may be determined (understood to be providing information related to utilization of assets in the complex asset environment), dependencies may be engineering requirements, location requirements, and other constraints that may be necessary in order for an inventory item to function properly, a lifespan may be determined for each inventory item based in part on an 
As per claim 6, Marr teaches wherein: the sales facilitation architecture comprises a sales facilitation output module, the sales facilitation output module comprising at least one of a collateral component, a presentation component, a proposal component and an electronic communications component, the collateral component being implemented to generate collateral used in a sales process, the presentation component being implemented to generate a presentation for use in the sales process, the proposal component being implemented to generate a proposal for use in the sales process, the electronic communications component being implemented to electronically communicate sales-related information to a customer. (Marr: at least in Column 7 Lines 16-29 (See where a user interface rendered by the inventory integration system on a client device, may facilitate a manual ordering process by generating a user interface, a list of available inventory items may be suggested while a user is conducting an order. (understood to be generating a presentation for use in a sales process)) Column 9 Lines 12-20 (See where a remedial action may be generated and 
As per claims 7-12: Claims 7-12 are a system. Claims 7-12 recites limitations that are parallel in nature to those addressed above in claims 1-6, which are directed to a method. Claims 7-12 are therefore rejected for the same reasons and rationale as set forth above in claims 1-6. Additionally Marr teaches the system elements as recited, a system comprising: a processor; (Marr: at least in Column 4 Lines 41-50 (see the client device may comprise a processor based system such as a computer system, such as a desktop computer) a data bus coupled to the processor; (Marr: at least in Column 3 Lines 10-17 (See where various data is stored in a data store, the data store is accessible to the computing environment, and may consist of a plurality of data stores, and is associated with the operation of the various applications and functions of the system), Also see Column 3 Lines 59-67),  and a non-transitory, computer-readable storage medium embodying computer program 5code for performing a sales facilitation operation, the non-transitory, 6computer-readable storage medium being coupled to the data bus, the 7computer program code interacting with a plurality of computer operations 8and comprising instructions executable by the processor and configured for carrying out the system (Marr: at least in Column 11 Lines 29-65)
As per claims 13-20: Claims 13-20 are a non-transitory computer readable medium. Claims 13-20 recite limitations that are parallel in nature to those addressed above in claims 1-6, which are directed to a method. Claims 13-20 are therefore rejected for the same reasons and rationale as set forth above in claims 1-6. Additionally, Marr teaches a non-transitory, computer-readable storage medium embodying computer 2program code for performing a sales facilitation operation, the computer program code 3comprising computer executable instructions configured for carrying out the invention (Marr: at least in Column 11 Lines 29-65), additionally see Column 3 Lines 1-9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Three Pillars of Modern Data Center Operations” by Jonathan Koomey (2016) as seen in datacenterknowledge.com”, which from now on will be referred to as Koomey. Koomey generally discloses the core principles of data center management, where accurate real time measurements of temperature, humidity, and airflow as well as inventories of equipment, like vintage and performance are maintained. The tools deliver this information using sensors spread throughout each facility, the software then requires customization in any particular application. Where some facilities use RFID technology to trach each piece of It equipment that is tied to each server, where this data is used for design, deployment, and decommissioning of computing equipment.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BENJAMIN WARREN whose telephone number is (571)272-8934.  The examiner can normally be reached on Monday-Friday; 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/JASON B WARREN/               Examiner, Art Unit 3625                        

/ALLISON G WOOD/           Primary Examiner, Art Unit 3625